United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-1438
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Eric Lashon Jiles,                       *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 6, 1997
                                Filed: September 2, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       While serving a ten-year term in the Missouri correctional system, Eric Lashon
Jiles appeared in federal court under a writ of habeas corpus ad prosequendum and
pleaded guilty to aiding and abetting the attempted possession of cocaine base with
intent to distribute, in violation of 21 U.S.C. § 846 and 18 U.S.C. § 2. The district
court1 sentenced Jiles to 188 months in prison and five years supervised release,
recommending to the United States Bureau of Prisons that his federal sentence run


      1
      The HONORABLE HOWARD F. SACHS, United States District Judge for the
Western District of Missouri.
concurrently with his state sentence. Jiles returned to state custody, where he was
reclassified as a more serious offender due to the federal conviction. Jiles appeals his
sentence, arguing that he has lost rights and privileges in state prison in violation of the
Double Jeopardy Clause, and asking us to direct the district court to order the Bureau
of Prisons to take him into custody so he may serve his concurrent sentences at a
federal prison. We affirm.

       “As a general rule, the first sovereign to arrest a defendant has priority of
jurisdiction for trial, sentencing, and incarceration.” Thomas v. Brewer, 923 F.2d
1361, 1365 (9th Cir. 1991). A writ of habeas corpus ad prosequendum affords only
temporary custody of a prisoner confined within another jurisdiction for purposes of
indicting, prosecuting, and sentencing the prisoner. See Flick v. Blevins, 887 F.2d 778,
781 (7th Cir. 1989) (per curiam), cert. denied, 495 U.S. 934 (1990). Jiles has not
shown that the State of Missouri waived its prior right of custody or agreed that he may
serve his concurrent sentences within the federal correctional system. Therefore, he
gives us no basis to order the Bureau of Prisons or the State of Missouri to transfer him
to federal custody.

      Jiles concedes that his federal conviction and sentence do not violate the Double
Jeopardy Clause. Whether his loss of privileges in state prison raises a legitimate
double jeopardy concern is not within our jurisdiction on this appeal. Accordingly, the
judgment of the district court is affirmed.

       A true copy.

              Attest:

                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-